Citation Nr: 0411818	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-19 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for 
hypercholesterolemia/hyperlipidemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant served on active duty from December 1992 to 
November 2000, and appears to have had earlier service, from 
April 1984 to July 1984, which has not been verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for high cholesterol.


FINDINGS OF FACT

1.  The veteran had elevated cholesterol laboratory test 
results in service and thereafter, diagnosed as 
hypercholesterolemia and hyperlipidemia. 

2.  Elevated cholesterol and blood lipid levels are 
laboratory findings and do not constitute a disability for VA 
compensation purposes, and the preponderance of the medical 
evidence is against a finding that the veteran's elevated 
cholesterol levels are due to an underlying disease or 
disability.


CONCLUSION OF LAW

The veteran's claim is without legal merit, as 
hypercholesterolemia/hyperlipidemia is not a chronic, 
acquired disorder for VA compensation purposes that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); Sabonis v. Brown, 6 Vet. App. 426 
(1994); 38 C.F.R. § 3.303 (2003); 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

Under the law, first, VA has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or as to the completeness of the 
application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 C.F.R. § 3.159(b)(1).  The appellant was 
notified of the evidence required to substantiate his claim 
and of his and VA's respective duties by means of a February 
2001 letter from the RO.  The RO told him that is was his 
responsibility to identify his treatment sources, and that VA 
would obtain the records for him.  Through submissions, the 
veteran and his representative have also demonstrated actual 
knowledge of what is necessary to substantiate such a claim.

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  The RO obtained the 
appellant's service medical records and his VA treatment 
records.  There is no indication of any outstanding medical 
records.  Additional efforts by VA are not warranted, since, 
as will be explained herein, the veteran's claimed disorder 
is not a disease, injury, or disability, and therefore is not 
a chronic, acquired disorder for VA compensation purposes.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was provided a VA examination in 
connection with this claim in October 2000.  Accordingly, no 
further duty to assist is triggered in this regard.  
Cf. Charles v. Principi, 16 Vet. App. 370 (2002).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

The veteran filed his service connection claim for high 
cholesterol in November 2000.  The service medical records 
include an entry dated in November 1995 which shows that the 
veteran was seen for complaints of chest pain, diagnosed as 
atypical chest pain.  A chest X-ray film was negative for any 
evidence of pulmonary or cardiac disease.  A medical 
evaluation board evaluated the veteran due to problems 
involving the lumbar spine, and the right knee.  The report 
showed a cholesterol reading of 286, and mentioned that the 
veteran had hypercholesterolemia which was being treated and 
controlled by Zokor.  

A VA examination was conducted in October 2000.  The veteran 
reported that it was discovered that he had high cholesterol 
in August 2000, and that the condition was being treated with 
Zocor.  The diagnoses included hyperlipidemia.  Laboratory 
testing revealed blood serum cholesterol of 206 mg/dl.  
Normal findings were described as under 200, and borderline 
was listed as between 200-239.

In a statement dated in March 2001, the veteran reported that 
he had developed high cholesterol while on active duty at 
Fort Hood, Texas.  He reported that a cholesterol level of 
278 was recorded, following which he was placed on Zokor to 
control his cholesterol level which had recently been shown 
to be 208.  

A VA examination of the heart was conducted in August 2001, 
at which time the veteran complained of shortness of breath 
in 1996.  Chest X-ray films and an EKG were normal.  The 
examiner concluded that there was insufficient evidence of 
shortness of breath and chest pain to warrant a diagnosis.

VA records dated in 2001 reflect that medications including 
Prilosec and Zokor had been prescribed for the veteran's high 
blood cholesterol.  The record also shows cholesterol 
readings of 218 in February 2001, and 182 in October 2001.  A 
March evaluation showed a cholesterol reading of 118, and a 
diagnosis of hyperlipidemia.  It was noted that the veteran 
had been skipping a lot of his cholesterol medication because 
he had a night job, and that he would be continued on ZoKor. 

III.  Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  Service 
connection may be presumed for certain chronic conditions, 
such as cardiovascular disease, if it becomes manifest to a 
compensable degree during the veteran's first year after 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c), 4.9.  See Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also 
VAOPGCPREC 82-90..  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

IV.  Analysis

The U. S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the claim for elevated cholesterol/blood 
lipid levels, the record clearly shows that the veteran has 
had elevated cholesterol levels both during and since his 
active service, diagnosed as hypercholesterolemia and 
hyperlipidemia.  

By definition, hypercholesterolemia is an excess of 
cholesterol in the blood.  Dorland's Illustrated Medical 
Dictionary 792 (28th ed. 1994).  Hyperlipidemia is general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hyper-triglyceridemia, 
hypercholesterolemia, etc.  Dorland's at 795; see also 61 
Federal Register 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  They are, therefore, not 
appropriate entities for the rating schedule.)  As noted in 
the August 2002 SOC provided to the veteran, these are 
laboratory findings, and are not evidence, in and of 
themselves, of any underlying disability.  Elevated 
cholesterol and/or elevated lipids in a person's blood are 
merely laboratory test results, and do not constitute, in and 
of themselves, a disability.  See 61 Fed. Reg. at 20,445.  

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to the chronic, disabling 
residuals of a disease or injury, rather than to any disease 
or injury itself.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  There is no evidence of record to suggest that the 
veteran's hypercholesterolemia and/or hyperlipidemia causes 
any impairment of earning capacity.  Moreover, nothing in the 
medical evidence reflects that the veteran has a current 
disability manifested by his elevated cholesterol or blood 
lipids.  

The law concerning awards of service connection for strictly 
hypercholesterolemia and/or hyperlipidemia is dispositive.  
In this regard, neither is not shown to be reflective of a 
chronic, acquired disorder for VA compensation purposes which 
was incurred in or aggravated by active service.  See id.  It 
is not a disease or injury within the applicable legislation 
governing the awards of compensation benefits.  Therefore, 
regardless of the character or the quality of any evidence 
which the veteran could submit, strictly hypercholesterolemia 
or hyperlipidemia is not recognized as a disability under the 
law for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  
We are aware that the veteran indicates he takes medication, 
e.g., Prilosec and Zokor, to control his blood 
cholesterol/lipid level.  However, for the reasons noted 
above, the fact that he is taking medication is not relevant 
to whether hypercholesterolemia and hyperlipidemia are 
disabilities.  Accordingly, entitlement to service connection 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to service connection for 
hypercholesterolemia/hyperlipidemia is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



